TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 7, 2020



                                      NO. 03-20-00181-CV


                             In re D'joulou K. Caldwell, Appellant




     APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE ROSE


This is an appeal challenging an administrative determination by the Texas Department of Public

Safety (DPS) that Appellant must register as a sex offender under the Texas Sex Offender

Registration Act in Chapter 62 of the Texas Code of Criminal Procedure. Having reviewed the

record, it appears that the Court lacks jurisdiction over the appeal.         Therefore, the Court

dismisses the appeal for want of jurisdiction. Appellant shall pay all costs relating to this appeal,

both in this Court and in the court below.